TALLMAN, Circuit Judge,
dissenting:
I agree with my colleagues that the IJ’s adverse credibility determination cannot stand because it does not comport with our case law holding that an alien must be afforded an opportunity to explain any inconsistencies underlying that determination. But the IJ’s denial of Melkonyan’s claim for asylum was not based solely upon a finding of incredibility. The IJ held that, “even if [the alien’s testimony] were reliable and if inconsistencies could be found to be slight or due to translation, ... there has been changed circumstances [in Armenia].” This alternative rationale for rejecting Melkonyan’s claim was (a) not challenged on appeal and, (b) even it were, is supported by substantial evidence. For these reasons, I respectfully dissent.
Melkonyan failed to challenge the IJ’s finding that conditions in Armenia have changed such that he no longer has a well-founded fear of persecution. See 8 C.F.R. § 1208.13(b)(l)(i). Petitioner concedes that he “did not devote [his] Opening Brief to an intricately detailed argument regarding changed conditions.” Indeed, not a single sentence in the argument section of his brief addresses changed country conditions. The failure to address (or even allude to) the IJ’s finding of changed country conditions in the argument portion of his brief constitutes a waiver of the issue, and we cannot address the finding on appeal. See Fed. R.App. P. 28(a)(9)(A) (providing that a petitioner’s brief must include an “argument, which must contain appellant’s contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992) (“Issues raised in a brief which are not supported by argument are deemed abandoned.”) (quoting Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988)); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.1994) (“We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim, particularly when, as here, a host of other issues are presented for review.”); Meehan v. County of L.A, 856 F.2d 102, 105 n. 1 (9th Cir.1988) (deeming an issue abandoned due to the party’s failure to brief it). We have confirmed that, in the immigration context, an alien does not preserve a claim where the alien references an issue in his opening brief — and even indicates that he will present argument on the subject — but does not discuss the claim in the argument section. See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir.2006); *698Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (holding that the petitioner’s failure to address an issue in the argument portion of his opening brief waived the issue).
The majority asserts that “we need not decide whether [petitioner’s discussion of changed circumstances] would be adequate under our cases, e.g., Mamouzian v. Ashcroft, 390 F.3d 1129, 1136 (9th Cir.2004), as the government briefed the issue and, thus, suffers no prejudice as a result of our reaching it.”D I disagree. The only “briefing” of whether the record supports the IJ’s finding of changed circumstances appears in four sentences of one footnote in the government’s 30-page brief. Because “[t]he issue has not been fully explored” by the government, Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990), we should hold the issue waived.
But, even if one were inclined to excuse Melkonyan’s failure to challenge the IJ’s finding of changed country conditions, substantial evidence in this record supports the IJ’s finding. See Smolniakova v. Gonzales, 422 F.3d 1037, 1052 (9th Cir.2005) (“We review the IJ’s factual findings regarding changed country conditions for substantial evidence.”). The IJ cited two pieces of evidence in support of his determination of changed country conditions: (1) the president of the National Public Organization (the political organization of which Melkonyan was a member), Mr. Ma-noukian, had indicated support for the new government of Armenia, and (2) the ANM (the governmental party which petitioner alleges was persecuting him) is no longer in existence. Both of these findings enjoy support in the record.
Melkonyan testified that Mr. Manoukian “is the president of National Public Organization” and that he is a supporter of the current regime in Armenia. In addition, the 1998 State Department Country Report confirms that the ANM dissolved in 1997. The country reports indicate that Levon Ter-Petrossian, the former leader of the ANM, resigned under pressure as President of Armenia in February 1998. Prime Minister Robert Kocharian was named acting President and then was elected President in March 1998.
The record includes additional support for the IJ’s finding of changed country conditions. After his election, President Kocharian appointed a prominent opposition politician to head a human rights commission within the President’s office. The commission has had a modest impact in prompting authorities to review official actions on social issues including police behavior. The 2001 country report details a number of successful prosecutions of government officials. A June 2001 amnesty resulted in the release of nearly 1,250 prisoners. The government permits human rights NGOs to visit prisons. The 2001 country report notes that the government generally respects freedom of speech, there is no official censorship, and opposition press regularly criticizes government policies and leaders — including the President — on sensitive issues. The government generally respects freedom of assembly and routinely grants permits for demonstrations and marches. The 2001 report also states that several domestic and international human rights groups operate without governmental restrictions and investigate and publish their findings on human rights cases.
In addition, the 1998 country report notes that, while human rights conditions have recently improved, “more serious indications of prejudicial treatment of opposition groups appeared in the run up to the July 1995 parliamentary elections” due in part to “the consolidation of political power by President Ter-Petrossian and his ruling Armenian National Movement.” This pas*699sage suggests that, while human rights conditions may have been poor when Mel-konyan lived in Armenia, they are indeed better now.
My colleagues find that “the country conditions reports state that the same type of persecution suffered by Melkonyan, unlawful detention accompanied by physical abuse, continues in Armenia.” But that is not the standard that we are charged to employ on review — rather we must determine whether the record compels a finding that country conditions have not changed such that Melkonyan would risk persecution if he returned to Armenia. See Smol-niakova, 422 F.3d at 1052. Because substantial evidence supports the IJ’s finding of changed conditions to rebut that threat as to him, I must respectfully dissent.